Exhibit 10.2

[Execution Copy]

AMENDMENT AGREEMENT

This AMENDMENT AGREEMENT (this “Amendment”) is entered into as of June 15, 2007,
between PLUM CREEK TIMBERLANDS, L.P., a Delaware limited partnership (the
“Borrower”), and BANK OF AMERICA, N.A., as Administrative Agent under the Credit
Agreement referred to below.

The Borrower, the Lenders, the L/C Issuer and the Swing Line Lender party
thereto, and the Administrative Agent have entered into a Credit Agreement dated
as of June 29, 2006 (as in effect as of the date of this Amendment, the “Credit
Agreement”).

The Borrower has requested that the Lenders agree to certain amendments to the
Credit Agreement, and the Required Lenders have agreed to such request, subject
to the terms and conditions of this Amendment, and authorized the Administrative
Agent to execute and deliver this Amendment on their behalf.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

1. Definitions; References; Interpretation.

(a) Unless otherwise specifically defined herein, each term used herein
(including in the Recitals hereof) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement.

(b) Each reference to “this Agreement”, “hereof”, “hereunder”, “herein” and
“hereby” and each other similar reference contained in the Credit Agreement, and
each reference to “the Credit Agreement” and each other similar reference in the
other Loan Documents, shall from and after the Effective Date (as defined in
Section 2) refer to the Credit Agreement as amended hereby.

(c) The rules of interpretation set forth in Section 1.02 of the Credit
Agreement shall be applicable to this Amendment.

2. Amendments to Credit Agreement. Subject to the terms and conditions hereof,
the Credit Agreement is amended by deleting from the Credit Agreement the entire
text of Section 7.09 and substituting “[Reserved]” therefor. This amendment to
the Credit Agreement shall become effective immediately upon, and simultaneously
with, the execution and delivery of the Credit Agreement, dated as of June 15c,
2007 among the Borrower, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent, and the satisfaction of all conditions to closing
thereunder (other than the effectiveness of this Amendment) by all of the
parties thereto (the “Effective Date”). From and after the Effective Date, the
Credit Agreement is amended as set forth herein. Except as expressly amended
pursuant hereto, the Credit Agreement shall remain unchanged and in full force
and effect and is hereby ratified and confirmed in all respects. The
Administrative Agent will notify the Borrower and the Lenders of the occurrence
of the Effective Date.

 

1.



--------------------------------------------------------------------------------

3. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders as follows:

(a) No Default has occurred and is continuing (or would result from the
amendment of the Credit Agreement contemplated hereby).

(b) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate and other action and do not
and will not require any registration with, consent or approval of, or notice to
or action by, any Person (including any Governmental Authority) in order to be
effective and enforceable.

(c) This Amendment constitutes the legal, valid and binding obligations of the
Borrower, enforceable against it in accordance with their respective terms.

(d) All representations and warranties of the Borrower contained in the Credit
Agreement are true and correct (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they shall be true
and correct as of such earlier date, and except that for purposes of this
Section 3(d) the representations and warranties contained in subsections (a) and
(b) of Section 5.12 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement.

(e) The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Administrative
Agent and the Lenders or any other Person.

4. Miscellaneous.

(a) The Borrower acknowledges and agrees that the execution and delivery by the
Administrative Agent (for itself and on behalf of the Required Lenders) shall
not be deemed to create a course of dealing or an obligation to execute similar
waivers or amendments under the same or similar circumstances in the future.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto, the Lenders and their respective successors and assigns.

(c) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(d) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment constitutes the entire contract among the parties relating to the
subject matter hereof and supersedes any and all previous

 

2.



--------------------------------------------------------------------------------

agreements and understandings, oral or written, relating to the subject matter
hereof. This Amendment shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy shall be effective as delivery of a
manually executed counterpart of this Amendment.

(e) This Amendment may not be amended except in accordance with the provisions
of Section 10.01 of the Credit Agreement.

(f) If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(g) The Borrower agrees to pay or reimburse all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment or any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated).

(h) This Amendment shall constitute a Loan Document.

[signature pages follow]

 

3.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

PLUM CREEK TIMBERLANDS, L.P.,

a Delaware limited partnership

  By:   Plum Creek Timber I, L.L.C., its General Partner     By:  

Plum Creek Timber Company, Inc.,

its Managing Member

      By:  

/s/ Laura B. Smith

      Name:  

Laura B. Smith

      Title:  

Vice President and Treasurer

 

1.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, for itself and on behalf of the
Required Lenders By:  

/s/ Anthea Del Bianco

Name:  

Anthea Del Bianco

Title:  

Vice President

 

2.